DECISION
On August 5, 2008, Plaintiff filed her appeal, challenging Defendant's Notice of Deficiency Assessment for the 2007 tax year. The trial in this matter was scheduled for June 3, 2009, but was converted to a case management conference at the request of the parties. Defendant requested time to review additional materials Plaintiff had provided.
On June 22, 2009, Defendant provided the court with its recommendations and sent a copy of those recommendations to Plaintiff. Defendant recommended allowing $119 for Oregon child care credit and $159 for working family credit. Those allowances reduced Plaintiff's net income tax to $267, resulting in a refund due of $180 with statutory interest.
On June 23, 2009, Plaintiff contacted the court, stating that she knew she had to "do something," but was not sure what that was. Court staff requested that she respond to Defendant's recommendation by July 2, 2009, as agreed. She was instructed to send her response in writing, to the court and to Defendant.
On July 8, 2009, the court issued a Journal Entry stating that if the Plaintiff did not respond to Defendant's recommendations by July 18, 2009, the court would adopt Defendant's recommendations as outlined above. The court has received no further communication from Plaintiff and the matter is now ready for decision. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that for the 2007 tax year, Defendant shall revise the Notice of Deficiency Assessment dated May 13, 2008, to reflect a refund due Plaintiff in the amount of $180 with statutory interest.
Dated this ___ day of August 2009.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to: 1163 StateStreet, Salem, OR 97301-2563; or by hand delivery to: Fourth Floor,1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Jeffrey S. Mattson onAugust 14, 2009. The Court filed and entered this document onAugust 14, 2009. *Page 1